Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 12, 13 and 15-25 are currently active in the application with claims 13, 17 and 23 being amended and claim 14 being cancelled by the Applicant.
Response to Amendment
	Applicant’s amendments dated April 12, 2022 was carefully considered and found to be sufficient in overcoming all the rejections contained in the non-final rejection mailed January 13, 2022 and therefore these rejections have been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The instant claim is to producing and treating a raw synthesis gas utilizing a steam reformer and a secondary reformer wherein the raw synthesis gas is divided into two parts with the first part of the raw synthesis gas is supplied first to a steam generator thereby cooling the first part before supplying it to a CO conversion reactor.  The effluent from the CO converter is passed to a steam super heater wherein it is combined with a second part of the crude synthesis gas.
The use of dual reformers are known in the art as taught by at least Ariyapadi et al. (US 8,377,154) and Osman (USP 4,545,976) wherein Osman further discloses that at least part of the crude synthesis gas from the second reformer is cooled to produce steam in a steam generator and then a steam super heater before passing to a high temperature shift reactor and then a low temperature shift reactor.  Osman and Ariyapadi do not disclose recombining the two syngas streams prior to the shift reactor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 12, 13 and 15-25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOUGLAS B CALL/Primary Examiner, Art Unit 1732